ROSSMAN, J.,
dissenting.
Because I do not believe that the creation of a “family” is dependent on the existence of a judicial proclamation to that effect, I reject the majority’s tight-fisted approach to insurance coverage and respectfully dissent.
*511When Tanisha was struck by an uninsured motorist, Bruce Joseph filed a claim with his insurance company, because his policy stated that it covered his “family members.” That term was not defined in the documents that he had been given.
This court’s job is to interpret an insurance policy according to what we perceive to be the understanding of the ordinary purchaser of insurance. Botts v. Hartford Acc. & Indent. Co., 284 Or 95, 100, 585 P2d 657 (1978). It is a simple, plain talk standard. In applying that standard to the term “family member,” we look at its common, generally shared meaning, as seen through the eyes of the ordinary person who is seeking insurance for the protection of his or her family. “Family” is commonly defined as
“the basic biosocial unit in society having as its nucleus two or more adults living together and cooperating in the care or rearing of their own or adopted children.” Webster’s Third New International Dictionary 821 (1976).
While there are children in the home, family members typically live together as economically interdependent individuals, sharing a household and a system of emotional support and caring. Members generally enjoy a life-long commitment to contributing to, and being cared for by, others in the family unit.1
Having resolved what a “family” is, the next task is to examine the factual record in this case and determine whether Tanisha is a “member” of such a unit. She has been raised, jointly, by Bruce Joseph and Sheila Nash, who have lived together continuously almost since Tanisha’s birth. Their household includes Tanisha’s little sister, who is the biological daughter of Bruce and Sheila. Tanisha knows no father other *512than Bruce, and is actually unaware that she is not his biological daughter. Bruce provides for her economically and emotionally. The practical reality of their life together is that, every day since her infancy, he has functioned as her father. Their bond is not by blood, but by an ongoing relationship of caring and support. To me, these facts very clearly spell out a “family” situation, and Tanisha is a “member” of that family.
After Bruce filed his claim, the insurance company sent him its definition of “family member.”2 Under the policy definition, Tanisha may be considered a family member only if she is Bruce’s “ward or foster child.” Those terms are not defined in the policy. Nonetheless, it is defendant’s contention that, given Tanisha’s biological deficit, the only way that she can be covered is to establish that her familial membership is a product of judicial ordainment. In essence, defendant argues that, absent the formal stroke of a judge’s pen at some point in the past, plaintiff loses this case.
Our only other task, then, is to decide whether Tanisha qualifies as a “ward” or “foster child” within the meaning of the policy. In determining the definition of “ward,” we remain governed by the common, ordinary understanding of that term’s meaning. For most people, there are many different kinds of wards — from maternity wards, political wards and wards of the court, to just plain old wards and charges. The term encompasses and lends itself to many practical or de facto definitions, as well as to a legal or de jure definition.3
Other, more progressive jurisdictions have considered the terms “ward and foster child” and have decided that children like Tanisha come within their definitions. For example, in Brokenbaugh v. New Jersey Mfrs. Ins. Co., 158 NJ Super 424, 386 A2d 433 (App Div 1978), the court considered a family in which a young woman (the plaintiff) had resided *513with her mother and her mother’s male companion (the named insured) from age two until she was four and one-half years old. The plaintiff had at that point gone to live with her grandmother, but the named insured had contributed weekly to her support. The mother continued to live with the insured for the next 20 years, having three children with him, but never marrying. When the plaintiff was 17, she returned to live with them, and for the next three years the named insured provided her food, shelter and medical care. When the plaintiff was injured in an accident, the court held that she came within the de facto definition of “ward or foster child” and was therefore entitled to coverage under the named insured’s policy. The court made that determination on the basis of the length of the plaintiffs familial relationship with the named insured, the plaintiffs economic dependence on him and his longstanding performance of parental duties.
In James by Robertson v. Allstate Ins. Co., 201 NJ Super 299, 493 A2d 28 (App Div 1985), a woman and her male companion, who were not married, had raised each others’ children and had functioned as a blended family for four years. When one of the woman’s children was injured by an uninsured motorist, her companion (the named insured) filed a claim under his insurance policy. The court held that, although the child’s biological father was still an active part of the child’s life, in that he made support payments and visited regularly, the child was a member of the named insured’s “domestic circle.” The court determined that the child would qualify for insurance coverage as a de facto stepchild if, on remand, it was determined that the child was financially dependent on the named insured. As the New Jersey courts have acknowledged, more than just court-appointed wards fall within the common sense definition of “ward or foster child.”
People buy insurance to protect their families, and they do the best they can to make sense of the policies that insurance companies write. Given its multi-tiered abundance of legal talent and its respected fleet of well-trained underwriters, the insurance industry is clearly equipped to write a policy that excludes coverage for family members who do not have court documents pronouncing their status. Obviously, if the insurer had wanted to exclude de facto children of policy holders, it could have, simply by adding “court-appointed” to the terms “ward and foster child.” Instead, it chose not to *514define those terms. It now relies on the very ambiguity that it created. Surely, the citizens of Oregon deserve to be protected from such practices.
I remain steadfast in my belief that the plain talk standard, which is supposedly the legal test to be applied in this case, involves a recognition of the real world environment in which we live. Clearly, the non-formalized family is a reality today. It is as close as the family next door. And the children who live there, whether characterized as family members, wards, charges or de facto foster children, are entitled to protection regardless of their parents’ marital status.
Therefore, I dissent.
Newman, Riggs and DeMuniz, JJ., join in this dissent.

 The Oregon legislature has already acknowledged the existence of non-formalized families and the central role — both economic and emotional — that a non-biological parent plays in a child’s life. For example, workers’ compensation survivor’s benefits are provided to unmarried individuals who have “cohabited in this state as husband and wife for over one year prior to the date of an accidental injury received by one or the other as a subject worker, and children are living as a result of that relationship] * * ORS 656.226. Also, ORS 109.119(1) provides the means for an individual to gain certain rights when a “child-parent” relationship has been established, although no legal relationship exists.


 While this fact would have provided support for a reformation of the contract between Bruce and the insurance company, that remedy was not sought in this proceeding.


 I respond collectively to the majority’s footnotes as follows: (1) As a de facto ward, Tanisha would qualify as a “relative” of the insured, ORS 742.502(2) (a) (A); (2) because she is covered under both the policy and the statute, it is unnecessary to decide whether the policy provides “more” coverage; (3) Shiela would not be covered under Bruce’s policy, because a “spouse” is commonly understood to be an individual who has gone through a marriage ceremony, and Shiela has not.